Joe Marion Gaines and Martha W. Gaines v. Commissioner.Gaines v. CommissionerDocket No. 703-69 SC.United States Tax CourtT.C. Memo 1970-254; 1970 Tax Ct. Memo LEXIS 105; 29 T.C.M. (CCH) 1134; T.C.M. (RIA) 70254; September 1, 1970, Filed *105  Joe Marion Gaines and Martha W. Gaines, pro se, 232-B Kinsey Ct., N.E., Atlanta, Ga. Dwaine A. Carr, for the respondent.  WITHEYMemorandum Findings of Fact and Opinion WITHEY, Judge: A deficiency in the income tax of petitioners has been determined by the Commissioner for the taxable year 1966 in the amount of $132. The deficiency arises because of the disallowance by respondent of a dependency exemption claimed in petitioners' joint income tax return for 1966 and the only issue to be decided is whether petitioners furnished more than one-half the total support for a minor child they claimed as a dependent. Findings of Fact The stipulated facts are found accordingly. During the taxable year 1966, as well as at the time of filing the petition herein, petitioners Joe Marion Gaines and Martha W. Gaines were residents of Atlanta, Georgia. They filed their joint Federal income tax return for the taxable year 1966 with the district director of internal revenue at Atlanta, Georgia. On March 25, 1965, petitioner Joe Gaines and his former wife Agnes Gaines entered into a separation agreement subsequently approved by a county court which decreed a divorce between them*106  under the terms of which Joe paid to his former wife as support for their minor child during 1966 the amount of $1,320. Also during that year his mother furnished $400 toward the support of the child. Under the provisions of the Separation Agreement, the child lived with her mother during 1966 and remained in her custody in a home quitclaimed to her by Joe. Ultimate Finding of Fact  The amount of $1,320 expended by petitioners in 1966 for the support of the dependent claimed in their joint income tax return for that year was less than one-half of the total cost of support of the child for 1966.  1135 Opinion The parties agree on all factual aspects of this case with the exception of the total cost of the support of the minor child claimed as a dependent in petitioners' joint return for 1966. The burden of establishing such total cost of support is squarely upon petitioners. They have offered no probative evidence of any kind whatsoever relative thereto. Decision will be entered for the respondent.